DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 9-12, 21, 22, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Pat. Pub. # 2004069579 (herein Nishi) in view of us 4199991 (herein Kodama).
Regarding claim 1, Nishi teaches A remote diaphragm seal with an integral flushing connection (diaphragm in which  sealing liquid 12 is sealed up, Abstract, Fig. 1), the remote diaphragm seal comprising:
a flange configured to mount to a process to receive a process fluid (flange 50 made of stainless steel or the like is fixed to the back surface of the diaphragm base 31, [0023]), 
the flange having a deflectable diaphragm 
the flange including: a process fluid passageway in fluidic communication with the first side of the deflectable diaphragm and configured to receive the process fluid (fluid passage 41, [0021]);
a fluidic passageway in fluidic communication with a second side of the deflectable diaphragm (flow hole 35, [0019]); and 
at least one additional passageway in fluidic communication with the first side of the deflectable diaphragm ([0021] teaches four cleaning nozzles 42; Fig. 1 teaches one on a top and bottom of flange 50).
Further regarding claim 1, Nishi does not teach the diaphragm being welded. However, Kodama teaches diaphragm is tack welded to flange in Col. 2, Lines 37-47. It would be obvious to one of ordinary skill in the art to simply substitute the attachment means of Nishi with the weld of Kodama for at least the motivation of securing a diaphragm to a flange, as both methods accomplish this task.
Regarding claim 2, Nishi teaches wherein the at least one additional passageway is coupled to a flushing connection configured to receive a flow of cleaning fluid (cleaning liquid supply pump 44 is driven to supply the cleaning liquid from the cleaning liquid tank 13 to the adapter 20 via the pipe 43, [0026]).
Regarding claim 3, Nishi teaches wherein the at least one additional passageway is coupled to a valve assembly configured to selectively allow the flow of cleaning fluid to flow from the flushing connection, through the at least one additional passageway, to the first side of the diaphragm (valve 45, [0026]).
Regarding claim 9, Nishi teaches wherein the at least one additional passageway comprises subchannels configured to distribute the flow of cleaning fluid along the first side of the diaphragm (third and fourth cleaning nozzles 42, [0021]).
Regarding claim 10, Nishi teaches wherein the at least one additional passageway is coupled to a flushing connection and is configured to receive either a valve assembly that selectively allows a flow of cleaning fluid to contact the first side of the diaphragm or a measurement probe configured to measure a process variable of the flow of process fluid (valve 45, [0026]).
Regarding claim 11, Nishi teaches A remote diaphragm seal (diaphragm in which  sealing liquid 12 is sealed up, Abstract, Fig. 1), comprising: 
a deflectable diaphragm comprising a first side configured to contact a process fluid and a second side in fluidic communication with a process transmitter (liquid contact diaphragm 9, [0004], Fig. 1; pressure transmitter 5, [0024]); 
a flange 
the flange including: a process fluid passageway configured to be in fluidic communication with the first side of the deflectable diaphragm and receive the process fluid (fluid passage 41, [0021]);
a fluidic passageway coupled to the second side of the deflectable diaphragm and the process transmitter, the fluidic passageway containing an incompressible fluid (flow hole 35, [0019]);
at least one additional passageway coupled to a flushing connection configured to receive a flow of cleaning fluid from the flushing connection and provide the flow of cleaning fluid to the first side of the diaphragm (second of four cleaning nozzles 42 taught in [0021]).
Further regarding claim 11, Nishi does not teach the diaphragm being welded. However, Kodama teaches diaphragm is tack welded to flange in Col. 2, Lines 37-47. It would be obvious to one of ordinary skill in the art to simply substitute the attachment means of Nishi with the weld of Kodama for at least the motivation of securing a diaphragm to a flange, as both methods accomplish this task.
Regarding claim 12, Nishi teaches wherein the at least one additional passageway is coupled to a valve assembly configured to selectively allow the flow of cleaning fluid to contact the first side of the diaphragm (valve 45, [0026]).
Regarding claim 21, Nishi teaches A remote diaphragm seal (diaphragm in which  sealing liquid 12 is sealed up, Abstract, Fig. 1), comprising: 
a deflectable diaphragm comprising a first side configured to contact a process fluid and a second side in fluidic communication with a process transmitter (liquid contact diaphragm 9, [0004], Fig. 1; pressure transmitter 5, [0024]); 
a flange 
the flange including: a process fluid passageway configured to be in fluidic communication with the first side of the deflectable diaphragm and receive the process fluid (fluid passage 41, [0021]);
a fluidic passageway coupled to the second side of the deflectable diaphragm and the process transmitter, the fluidic passageway containing an incompressible fluid (opening 15, Col. 4, Line 62; gage liquid may be filled with... water, Col. 1, Lines 36-42); and
at least one additional passageway that intersects the process fluid passageway and is configured to be in fluidic communication with the first side of the deflectable diaphragm ([0021] teaches four cleaning nozzles 42; Fig. 1 teaches one on a top and bottom of flange 50).
Further regarding claim 21, Nishi does not teach the diaphragm being welded. However, Kodama teaches diaphragm is tack welded to flange in Col. 2, Lines 37-47. It would be obvious to one of ordinary skill in the art to simply substitute the attachment means of Nishi with the weld of Kodama for at least the motivation of securing a diaphragm to a flange, as both methods accomplish this task.
Regarding claim 22, Nishi teaches wherein the at least one additional passageway is configured to couple to a flushing connection configured to receive a flow of cleaning fluid, the at least one additional passageway further configured to couple to a valve assembly configured to selectively allow the flow of cleaning fluid to flow from the flushing connection, through the at least one additional passageway, to the first side of the deflectable diaphragm (see rejections for claims 11 and 12 above as they recite equivalent limitations).
Regarding claim 24, Nishi teaches Wherein the at least one additional passageway comprises: a first additional passageway that intersect the process fluid passageway and is configured to be in fluidic communication with the first side of the deflectable diaphragm; and a second additional passageway that intersects the process fluid passageway and is configured to be in fluidic communication with the first side of the delectable diaphragm (second of four cleaning nozzles 42 taught in [0021]).

Claims 4, 5, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishi and Kodama in view of CN 202631182U (hereinafter Yang).
Regarding claim 4, Yang teaches the deficiencies of Nishi and Kodama, specifically: wherein the valve assembly is coupled to the at least one additional passageway through an integral packing nut within the at least one additional passage (flushing holes 7 is connected with a flushing tube 6 equipped with a valve through threads, [0018]). It would be obvious to one of ordinary skill in the art to simply substitute the attachment means of the valve of Nishi with the threaded means of Kodama cited above for at least the motivation of securing a valve, as both methods accomplish this task.
Regarding claim 5, Yang teaches the deficiencies of Nishi and Kodama, specifically: wherein the valve assembly comprises: a valve handle; and a valve stem coupled to the valve handle configured to selectively engage a seat within the at least one additional passageway (Fig. 1 teaches components including stem and handle of unnumbered valve attached to flushing hole 6). It would be obvious to one of ordinary skill in the art to incorporate the handle and stem of the valve of Kodama into the valve or Nishi cited above for at least the motivation of controlling the opening/closing of a valve, as the valve of Nishi requires these operations.
Regarding claim 13, Yang teaches the deficiencies of Nishi and Kodama, specifically: wherein the valve assembly comprises: a valve stem configured to selectively engage a seat within the at least one additional passageway; and a valve handle configured to drive movement of the valve stem into and out of engagement with the seat within the at least one additional passageway (Fig. 1 teaches components including stem and handle of unnumbered valve attached to flushing hole 6). It would be obvious to one of ordinary skill in the art to incorporate the handle and stem of the valve of Kodama into the valve or Nishi cited above for at least the motivation of controlling the opening/closing of a valve, as the valve of Nishi requires these operations.
 
Claims 6-8, 14-16, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishi and Kodama as applied to claims 1, 2, or 11 above, and further in view of US 7954994 (hereinafter Warth).
Regarding claim 6 and 23, Warth teaches the deficiencies of Nishi, specifically: wherein the at least one additional passageway is configured to couple to a measurement probe to measure a variable of the process fluid (temperature sensor 10 is screwed into a line carrying the medium, Col. 6, Line 22; Note that Warth teaches sensor 10 may be screwed into a line carrying a medium and it would be obvious to one of ordinary in the art to screw sensor 10 of Warth into Nishi).
Regarding claim 7, Warth teaches the deficiencies of Nishi, specifically: wherein the measurement probe includes a threaded temperature measurement probe configured to determine a temperature of the process fluid (sensor element 12 at whose outer side a threaded section 14 is developed, Col. 3, Line 50).
Regarding claim 8, Nishi teaches wherein the at least one additional passageway comprises: a first additional passageway coupled to a flushing connection, the first additional passageway configured to receive a flow of cleaning fluid from the flushing connection depending on a position of a valve within the first additional passageway; and a second additional passageway (third and fourth of the four cleaning nozzles 42 taught in [0021]). Furthermore, Warth teaches the deficiencies of Nishi, specifically: configured to couple to a measurement probe configured to measure a variable of the process fluid (temperature sensor 10 is screwed into a line carrying the medium, Col. 6, Line 22; Note that Warth teaches sensor 10 may be screwed into a line carrying a medium and it would be obvious to one of ordinary in the art to screw sensor 10 of Warth into Nishi).
Regarding claim 14, Warth teaches the deficiencies of Nishi, specifically: wherein the flange further comprises: at least one measurement passageway configured to receive, and couple to, a measurement probe to measure a variable of the process fluid (temperature sensor 10 is screwed into a line carrying the medium, Col. 6, Line 22; Note that Warth teaches sensor 10 may be screwed into a line carrying a medium and it would be obvious to one of ordinary in the art to screw sensor 10 of Warth into Nishi).
Regarding claim 15, Warth teaches the deficiencies of Nishi, specifically: wherein the measurement probe comprises a threaded temperature measurement probe configured to determine a temperature of the process fluid (temperature sensor 10 is screwed into a line carrying the medium, Col. 6, Line 22; Note that Warth teaches sensor 10 may be screwed into a line carrying a medium and it would be obvious to one of ordinary in the art to screw sensor 10 of Warth into Nishi).
Regarding claim 16, Nishi teaches wherein the at least one additional passageway comprises: a first additional passageway coupled to the flushing connection configured to receive the flow of cleaning fluid from the flushing connection and provide the flow of cleaning fluid to the first side of the diagram; and a second additional passageway coupled to an additional flushing connection configured to receive an additional flow of cleaning fluid from the additional flushing connection and provide the additional flow of cleaning fluid to the first side of the diagram (third and fourth of the four cleaning nozzles 42 taught in [0021]).
For the above claims, it would be obvious to one of ordinary skill in the art to incorporate the teachings of Warth into that of Nishi and Kodama for at least the purpose of regulating temperature (Col. 1, Line 15) to guard against diaphragm rupture (as presented in US 6263739 to Seefried et al.).

Response to Arguments
Applicant’s arguments 10/13/2021 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Nishi and Kodama as presented above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP FADUL whose telephone number is (571)272-5411. The examiner can normally be reached Mon-Thurs 8pm-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        

/PHILIPMARCUS T FADUL/Examiner, Art Unit 2852